
	

114 HR 694 IH: Operation United Assistance Tax Exclusion Act of 2015
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 694
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. O’Rourke (for himself, Mr. Carter of Texas, and Mr. Williams) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide that members of the Armed Forces performing hazardous humanitarian services in West
			 Africa to combat the spread of the Ebola virus outbreak shall be entitled
			 to tax benefits in the same manner as if such services were performed in a
			 combat zone.
	
	
 1.Short titleThis Act may be cited as the Operation United Assistance Tax Exclusion Act of 2015. 2.Treatment of certain hazardous humanitarian service as combat zone service for purposes of the combat zone compensation exclusion (a)In generalFor purposes of section 112 of the Internal Revenue Code of 1986, service by a qualified member of the Armed Forces during Operation United Assistance shall be treated as service in a combat zone in the same manner as if the President of the United States had by Executive order designated the Ebola virus disease outbreak area as an area of combat under section 112(c)(2) of such Code.
			(b)Definitions
 (1)Qualified member of the Armed ForcesThe term qualified member of the Armed Forces means a member of the Armed Forces serving in Operation United Assistance who is required to undergo a program of not less than 21 days of controlled monitoring in a controlled monitoring area upon the individual's return from the Ebola virus disease outbreak area.
 (2)Operation United AssistanceThe term Operation United Assistance means the mission beginning in September 2014 in the Ebola virus disease outbreak area. (3)Ebola virus disease outbreak areaThe term Ebola virus disease outbreak area means Liberia, Sierra Leone, and Guinea, and any other region designated by the Centers for Disease Control and Prevention as experiencing a widespread Ebola virus disease outbreak as of the date of the enactment of this Act.
				
